          In the United States Court of Federal Claims
                                        No. 21-1555C

                              (Filed: July 9, 2021)
                          NOT FOR PUBLICATION
 _______________________________
                                      )
 IRA JEROME ROSS,                     )
                                      )
                  Pro Se Plaintiff,   )
                                      )      Pro Se; Prison Litigation Reform Act;
 v.                                   )      28 U.S.C. § 1915(g); Three-Strikes
                                      )      Bar.
 THE UNITED STATES,                   )
                                      )
                  Defendant.          )
 _______________________________ )



                       ORDER DIRECTING PAYMENT OF FEE

       Pro se plaintiff, who is incarcerated at the Allen Correctional Center in Kinder,
Louisiana, filed a complaint and motion to proceed in forma pauperis (IFP) in this court.
See ECF No. 1 (complaint); ECF No. 2 (motion). Plaintiff’s complaint alleges that
employees of the United States Department of Justice and United States Federal Bureau
of Investigations

       violated his Equal Protection rights under the 14th Amendment of the United
       States Constitution and 28 U.S.C. § 1981 when after writing U.S. Attorney
       General William Barr at the U.S. Department of Justice and the Federal
       Bureau of Investigations between the years 2019 and 2021[,] about
       investigating and filing criminal charges in-violation of Title 18 (U.S.C.)
       Crimes and Criminal Procedure the Attorney General and both [ ] the DOJ
       and FBI failed to perform their official and statutory duty under federal law.

ECF No. 1-1 at 2 (memorandum in support of complaint). Plaintiff’s complaint
requests the court to “compel an officer of the United States to perform a duty.”
Id. Furthermore, plaintiff’s complaint states, that his “$402.00 [f]iling fee is
being mailed in [a] separate envelope[,]” but then proceeded with submitting a
motion to proceed IFP with his complaint. See ECF No. 1 at 2; ECF No. 2. As of
the filing of this order, the court has not received plaintiff’s filing fee in this case.
       On September 4, 2019, plaintiff was barred from proceeding in forma pauperis
under the three-strikes provision of the Prison Litigation Reform Act, 28 U.S.C. §
1915(g) in this court. See Ross v. United States, Case No. 19-1175C, ECF No. 5 (order
denying plaintiff’s IFP application pursuant to 28 U.S.C. § 1915(g) and directing
payment of filing fee). Plaintiff’s complaint does not invoke the “imminent danger”
exception to the three-strikes bar. See Fourstar v. United States, 950 F.3d 856, 859-60
(Fed. Cir. 2019).

        Since 2019, plaintiff has been on notice that he is prohibited from proceeding in
forma pauperis and must pay the court’s filing fees when filing a complaint in this court.
Additionally, this court has consistently held this prohibition. See Ross v. United States,
Case No. 20-410C, ECF No. 6 (Apr. 14, 2020 order denying IFP); Ross v. United States,
Case No. 20-1306C, ECF No. 7 (Oct. 2, 2020 order denying IFP); Ross v. United States,
Case No. 21-1460C, ECF No. 6 (Jun. 14, 2021 order denying IFP). The court finds it
inexcusable for plaintiff to file a complaint in this court without paying the applicable
filing fee.

       For these reasons, plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is
DENIED. On or before July 30, 2021, plaintiff is directed to PAY the court’s required
$402.00 filing fee. Failure to do so will result in dismissal of this action for failure to
prosecute. See RCFC 41(b).

       IT IS SO ORDERED.

                                          s/Patricia E. Campbell-Smith
                                          PATRICIA E. CAMPBELL-SMITH
                                          Judge




                                             2
